Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the Applicant’s arguments/remarks and amendments filed on 02/15/2022.
Claims 21-28 and 30-47 are pending.
Claims 21, 37 and 41 are independent. 



Response to Arguments
Applicant’s arguments, see pages 11-14, filed 02/15/2022, with respect to the rejection(s) of claim(s) 21-28 and 30-47 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lewus Alexander (US 3,036,255).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 25-26, 30-36, 41-42 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al. (US 2007/0146958) in view of NPL Thomas Platzer (“Snubber circuits for inductive loads”) in view of Lewus Alexander (US 3,036,255).

Re claim 21, Babcock teaches (Figure 1) a motor control circuit (105) for connecting or disconnecting a voltage source to a motor (25) having motor windings, comprising:
a multi-pole single throw switch (130a and 130b; para 23) having power side poles and motor side poles (Fig. 1 discloses power side poles and motor side poles), the power side poles being coupled to the voltage source (120), and the motor side poles being coupled to the motor windings of the motor (Fig. 1; 125), the multi-pole single throw switch being configured to respond to a process variable and move between open and closed multi-pole switch contact positions to connect or disconnect the voltage source to the motor (para 23-24); and
a snubber circuit (160, para 24) but fails to explicitly teach the snubber circuit connected across the motor windings of the motor and connected across the motor side poles of the multi-pole single throw switch and arranged in parallel with the voltage source when the multi-pole single throw switch is moved from an open to a closed multi-pole switch contact position, and configured to respond to motor inductance when the multi-pole single throw switch is moved between the open and closed multi-pole switch contact positions, and provide a discharge path for energy that produces an arc across the multi-pole single throw switch by dissipating energy stored in the motor inductance.
 Platzer teaches a snubber circuit (page 1; placement of the snubber) connected across the motor windings of the motor (page 1; placement of the snubber) and connected across the motor side poles of the multi-pole single throw switch and arranged in parallel with the voltage source when the multi-pole single throw switch is moved from an open to a closed multi-pole switch contact position (page 1; placement of the snubber), and configured to respond to motor inductance when the multi-pole single throw switch is moved between the open and closed multi-pole switch contact positions (page 1; placement of the snubber), and provide a discharge path for energy that produces an arc across the multi-pole single throw switch by dissipating energy stored in the motor inductance (page 1; placement of the snubber).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Babcock with that taught by Platzer to reduce or eliminate unwanted voltage transients or surge currents to achieve longer life of the contacts (see Platzer; page 1: Why should snubber circuits be installed).
Babcock in view of Platzer does not explicitly teach having the motor side poles of the multi-pole single throw switch and arranged in parallel with the voltage source when the multi-pole single throw switch is moved from an open to a closed multi-pole switch contact position.
However, Lewus Alexander teaches (Figures 1) the motor side poles of the multi-pole single throw switch (Fig. 1; 18; col 3 lines 40-48) and arranged in parallel with the voltage source (17) when the multi-pole single throw switch is moved from an open to a closed multi-pole switch contact position (18; col 5 lines 57-60; switches 18 is moved to closed).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Babcock with that taught by Platzer further with the switch of Lewus to provide overload protection (see Lewus; Col 3 lines 40-48).

Re claim 22, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, wherein the snubber circuit (see Platzer; page 1; placement of the snubber) comprises a network having a resistor (see Platzer; page 1; placement of the snubber) connected in series with a capacitor (see Platzer; page 1; placement of the snubber).

Re claim 25, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, wherein the multi-pole single throw switch comprises a double pole single throw switch having two power side poles (see Lewus; Fig. 1-2) coupled to the voltage source (see Lewus; 17), and having two motor side poles coupled to the motor (see Lewus; 10, fig. 1-2), the double pole single throw switch configured to respond to the process variable and move between two open and closed multi-pole switch contact positions to connect or disconnect the voltage source to the motor (see Babcock; para 23-24).

Re claim 26, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, wherein the motor control circuit is for connecting or disconnecting an AC voltage to an AC motor (see Babcock; Fig. 6; para 17, 23-24 and 70; voltage source can be AC voltage source to an AC motor).

Re claim 30, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, wherein the power side poles are couples in parallel to one voltage terminal of the voltage source (see Babcock; Fig. 1), and the voltage source has another voltage source terminal couple to a motor terminal (see Babcock; Fig. 1).

Re claim 31, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, wherein the power side poles are coupled in parallel to one voltage terminal of the voltage source (see Babcock; Fig. 1).

Re claim 32, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 31, wherein the motor control circuit forms part of apparatus that includes the voltage source and the motor (see Babcock; Fig. 1), and another voltage source terminal of the voltage source is coupled directly to a motor terminal of the motor (see Babcock; Fig. 1).

Re claim 33, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, wherein the motor side poles are coupled in parallel to one motor terminal of the motor (See Babcock; Fig. 1).

Re claim 34, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 33, wherein the motor control circuit forms part of apparatus that includes the voltage source and the motor (see Babcock; Fig. 1), and another motor terminal of the motor is coupled directly to a voltage terminal of the voltage source (see Babcock; Fig. 1).

Re claim 35, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, wherein the power side poles are coupled in parallel to one voltage terminal of the voltage source (see Babcock; Fig. 1); and the motor side poles are coupled in parallel to one motor terminal of the motor (see Babcock; Fig. 1).

Re claim 36, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 35, wherein the motor control circuit forms part of apparatus that includes the voltage source (see Babcock; Fig. 1, 120) and the motor (see Babcock; 125), and another motor terminal of the motor is coupled directly to another voltage terminal of the voltage source (see Babcock; Fig. 1).

Re claim 41, Babcock teaches (Figure 1) a motor control circuit (105) for connecting or disconnecting an AC voltage source to an AC motor (25) having motor windings, comprising:
a multi-pole single throw switch (130a and 130b; para 23) having power side poles and motor side poles (Fig. 1 discloses power side poles and motor side poles), the power side poles being coupled to the AC voltage source (120), and the motor side poles being coupled to the AC motor windings of the motor (Fig. 1; 125), the multi-pole single throw switch being configured to respond to a process variable and move between open and closed multi-pole switch contact positions to connect or disconnect the AC voltage source to the AC motor (para 23-24); and
a snubber circuit (160, para 24) but fails to explicitly teach connected across the motor side poles of the multi-pole single throw switch and the motor windings of the AC motor and arranged in parallel with the AC voltage source when the multi-pole single throw switch is moved from an open to a closed multi-pole switch contact position, and configured to respond to AC motor inductance when the multi-pole single throw switch is moved between the open and closed multi-pole switch contact positions, and provide a discharge path for energy that produces an arc across the multi-pole single throw switch by dissipating energy stored in the AC motor inductance.
Platzer teaches a snubber circuit (page 1; placement of the snubber) connected across the motor side poles of the multi-pole single throw switch (page 1; placement of the snubber) and the motor windings of the AC motor and arranged in parallel with the AC voltage source when the multi-pole single throw switch is moved from an open to a closed multi-pole switch contact position (page 1; placement of the snubber), and configured to respond to AC motor inductance when the multi-pole single throw switch is moved between the open and closed multi-pole switch contact positions (page 1; placement of the snubber), and provide a discharge path for energy that produces an arc across the multi-pole single throw switch by dissipating energy stored in the AC motor inductance (page 1; placement of the snubber).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Babcock with that taught by Platzer to reduce or eliminate unwanted voltage transients or surge currents to achieve longer life of the contacts (see Platzer; page 1: Why should snubber circuits be installed).
However, Lewus Alexander teaches (Figures 1) the motor side poles of the multi-pole single throw switch (Fig. 1; 18; col 3 lines 40-48) and the motor windings of the AC motor and arranged in parallel with the AC voltage source (17) when the multi-pole single throw switch is moved from an open to a closed multi-pole switch contact position (18; col 5 lines 57-60; switches 18 is moved to closed).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Babcock with that taught by Platzer further with the switch of Lewus to provide overload protection (see Lewus; Col 3 lines 40-48).
 
Re claim 42, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 41, wherein the snubber circuit (see Platzer; page 1; placement of the snubber) comprises a network having a resistor (see Platzer; page 1; placement of the snubber) connected in series with a capacitor (see Platzer; page 1; placement of the snubber).

Re claim 45, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 41, wherein the multi-pole single throw switch comprises a double pole single throw switch having two power side poles (see Babcock; Fig. 1 and 5) coupled to the AC voltage source (120), and having two motor side poles coupled to the AC motor (see Babcock; fig. 1 and 5), the double pole single throw switch configured to respond to the process variable and move between two open and closed multi-pole switch contact positions to connect or disconnect the AC voltage source to the AC motor (see Babcock; para 23-24).



Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al. (US 2007/0146958) in view of NPL Thomas Platzer (“Snubber circuits for inductive loads”) in view of Lewus Alexander (US 3,036,255) as applied to claim 21 above, and further in view of RMCybermetics Ltd.  ("Driving Inductive Loads").

Re claim 23, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, but fails to explicitly teach wherein the snubber circuit comprises a network having a metal oxide varistor.
RMCybermetics teaches wherein the snubber circuit comprises a network having a metal oxide varistor (page 8: Using a MOV/TVS).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Babcock with that taught by Platzer with that taught by Lewus further with that taught by RMCybermetics to reduce high voltage spikes (see RMCybermetics; Using a MOV/TVS).

Re claim 24, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, but fails to explicitly teach wherein the snubber circuit comprises a network having a transient voltage suppressor.
RMCybermetics teaches wherein the snubber circuit comprises a network having a transient voltage suppressor (page 8: Using a MOV/TVS).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Babcock with that taught by Platzer with that taught by Lewus further with that taught by RMCybermetics to reduce high voltage spikes (see RMCybermetics; MOV/TVS).


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al. (US 2007/0146958) in view of NPL Thomas Platzer (“Snubber circuits for inductive loads”) in view of Lewus Alexander (US 3,036,255) as applied to claim 21 above, and further in view of Kudanowski et al. (US 2012/0086373).

Re claim 27, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, wherein the motor is a 3-phase AC motor (see Babcock; Fig. 1 and 5),
the multi-pole single throw switch comprises a triple pole single throw switch (see Babcock; 130a and 130b; para 23) having three power side poles and three motor side poles (see Babcock; Fig. 1 and 5), respective power side poles being coupled respective AC voltage sources (Fig. 1 and 5), respective motor side poles being coupled to respective phase connections of the 3-phase AC motor (Fig. 1 and 5), the triple pole single throw switch being configured to respond to the process variable and move between three open and closed triple pole switch contact positions to connect or disconnect the respective AC voltage sources to the 3-phase AC motor (see Babcock; para 17, 23-24 and 70); and
but fails to explicitly teach the snubber circuit comprises three snubbers, each snubber connected across the motor windings of the motor and arranged in parallel with a respective AC voltage source, and configured to respond to motor inductance when the triple pole single throw switch is moved between the three open and dosed triple pole switch contact positions, and provide a discharge path for energy that produces an arc across the three pole single throw switch by dissipating energy stored in the motor inductance.
Kudanowski teaches (Figure 2) the snubber circuit (150) comprises three snubbers (Fig. 2, each snubber is on each phase), each snubber connected across the motor windings of the motor (Fig. 2) and arranged in parallel with a respective AC voltage source (Fig. 2), and configured to respond to motor inductance when the triple pole single throw switch is moved between the three open and dosed triple pole switch contact positions (para 41), and provide a discharge path for energy that produces an arc across the three pole single throw switch by dissipating energy stored in the motor inductance (abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Babcock with that taught by Platzer with that taught by Lewus further with that taught by Kudanowski to divert away energy stored in the motor windings (see Kudanowski; abstract).


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al. (US 2007/0146958) in view of NPL Thomas Platzer (“Snubber circuits for inductive loads”) in view of Lewus Alexander (US 3,036,255) as applied to claim 21 above, and further in view of Weinmann et al. (US 2003/0155875).

Re claim 28, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, but fails to explicitly teach wherein the motor forms part of a pump, fan, blower or compressor.
Weinmann teaches wherein the motor forms part of a pump, fan, blower or compressor (para 15).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Babcock with that taught by Platzer with that taught by Lewus further with that taught by Kudanowski to provide an efficient controlled system (see Weinmann; abstract).



Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinmann et al. (US 2003/0155875) in view of Babcock et al. (US 2007/0146958) in view of NPL Thomas Platzer (“Snubber circuits for inductive loads”) in view of Lewus Alexander (US 3,036,255).

Re claim 37, Weinmann teaches (Figures 1-3) apparatus, including a pump, fan, blower, compressor or conveyor (para 17), comprising: 
but fails to explicitly teach a motor control circuit for connecting or disconnecting a voltage source to a motor having motor windings, having 
a multi-pole single throw switch having power side poles and motor side poles, the power side poles being coupled to the voltage source, and the motor side poles being coupled to the motor windings of the motor, the multi-pole single throw switch being configured to respond to a process variable and switch between open and closed multi-pole switch contact positions to connect or disconnect the voltage source to the motor; and
 a snubber circuit connected across the motor windings of the motor and connected across the motor side poles of the multi-pole single throw switch and arranged in parallel with the voltage source when the multi-pole single throw switch is moved from an open to a closed multi-pole switch contact position, and configured to respond to motor inductance when the multi-pole single throw switch is switched between the open and closed multi-pole switch contact positions, and provide a discharge path for energy that produces an arc across the multi-pole single throw switch by dissipating energy stored in the motor inductance.
Babcock teaches (Figure 1) a motor control circuit (105) for connecting or disconnecting a voltage source to a motor (25) having motor windings, having
a multi-pole single throw switch (130a and 130b; para 23) having power side poles and motor side poles (Fig. 1 discloses power side poles and motor side poles), the power side poles being coupled to the voltage source (120), and the motor side poles being coupled to the motor (Fig. 1; 125), the multi-pole single throw switch being configured to respond to a process variable and switch between open and closed multi-pole switch contact positions to connect or disconnect the voltage source to the motor (para 23-24).
a snubber circuit (160).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Weinmann with that taught by Babcock to provide substantially unidirectional current flow to reduce and or eliminate resonance and associated electromagnetic noise (see Babcock; para 10).
However, Weinmann in view of Backock does not explicitly teach a snubber circuit connected across the motor windings of the motor and connected across the motor side poles of the multi-pole single switch and arranged in parallel with the voltage source when the multi-pole single throw switch is moved from an open to a closed multi-pole switch contact position, and configured to respond to motor inductance when the multi-pole single throw switch is switched between the open and closed multi-pole switch contact positions, and provide a discharge path for energy that produces an arc across the multi-pole single throw switch by dissipating energy stored in the motor inductance.
Platzer teaches a snubber circuit (page 1; placement of the snubber) connected across the motor windings of the motor and connected across the motor side poles of the multi-pole single switch (page 1; placement of the snubber) and arranged in parallel with the voltage source when the multi-pole single throw switch is moved from an open to a closed multi-pole switch contact position (page 1; placement of the snubber), and configured to respond to motor inductance when the multi-pole single throw switch is switched between the open and closed multi-pole switch contact positions (page 1; placement of the snubber), and provide a discharge path for energy that produces an arc across the multi-pole single throw switch by dissipating energy stored in the motor inductance (page 1; placement of the snubber).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Weinmann with that taught by Babcock further with that taught by Platzer to reduce or eliminate unwanted voltage transients or surge currents to achieve longer life of the contacts (see Platzer; page 1: Why should snubber circuits be installed).
Weinmann in view of Babcock in view of Platzer does not explicitly teach having the motor side poles of the multi-pole single throw switch and arranged in parallel with the voltage source when the multi-pole single throw switch is moved from an open to a closed multi-pole switch contact position.
However, Lewus Alexander teaches (Figures 1) the motor side poles of the multi-pole single throw switch (Fig. 1; 18; col 3 lines 40-48) and arranged in parallel with the voltage source (17) when the multi-pole single throw switch is moved from an open to a closed multi-pole switch contact position (18; col 5 lines 57-60; switches 18 is moved to closed).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Weinmann with that taught by Babcock with that taught by Platzer further with the switch of Lewus to provide overload protection (see Lewus; Col 3 lines 40-48).

Re claim 38, Weinmann in view of Babcock in view of Platzer in view of Lewus teaches apparatus, according to claim 37, wherein the snubber circuit (see Platzer; page 1; placement of the snubber) comprises a network having a resistor (see Platzer; page 1; placement of the snubber) connected in series with a capacitor (see Platzer; page 1; placement of the snubber).



Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinmann et al. (US 2003/0155875) in view of Babcock et al. (US 2007/0146958) in view of NPL Thomas Platzer (“Snubber circuits for inductive loads”) in view of Lewus Alexander (US 3,036,255) as applied to claim 37 above, and further in view of RMCybermetics Ltd.  ("Driving Inductive Loads")

Re claim 39, Weinmann in view of Babcock in view of Platzer in view of Lewus teaches apparatus, according to claim 37, but fails to explicitly teach wherein the snubber circuit comprises a network having a metal oxide varistor.
RMCybermetics teaches wherein the snubber circuit comprises a network having a metal oxide varistor (page 8: Using a MOV/TVS).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Weinmann with that taught by Babcock with that taught by Platzer with that taught by Lewus further with that taught by RMCybermetics to reduce high voltage spikes (see RMCybermetics; Using a MOV/TVS).

Re claim 40, Weinmann in view of Babcock in view of Platzer in view of Lewus teaches apparatus, according to claim 37, but fails to explicitly teach wherein the snubber circuit comprises a network having a transient voltage suppressor.
RMCybermetics teaches wherein the snubber circuit comprises a network having a transient voltage suppressor (page 8: Using a MOV/TVS).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Weinmann with that taught by Babcock with that taught by Platzer with that taught by Lewus further with that taught by RMCybermetics to reduce high voltage spikes (see RMCybermetics; Using a MOV/TVS).



Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al. (US 2007/0146958) in view of NPL Thomas Platzer (“Snubber circuits for inductive loads”) in view of Lewus Alexander (US 3,036,255) as applied to claim 41 above, and further in view of RMCybermetics Ltd.  ("Driving Inductive Loads").

Re claim 43, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, but fails to explicitly teach wherein the snubber circuit comprises a network having a metal oxide varistor.
RMCybermetics teaches wherein the snubber circuit comprises a network having a metal oxide varistor (page 8: Using a MOV/TVS).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Babcock with that taught by Platzer with that taught by Lewus further with that taught by RMCybermetics to reduce high voltage spikes (see RMCybermetics; Using a MOV/TVS).

Re claim 44, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 41, but fails to explicitly teach wherein the snubber circuit comprises a network having a transient voltage suppressor.
RMCybermetics teaches wherein the snubber circuit comprises a network having a transient voltage suppressor (page 8: Using a MOV/TVS).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Babcock with that taught by Platzer with that taught by Lewus further with that taught by RMCybermetics to reduce high voltage spikes (see RMCybermetics; Using a MOV/TVS).



Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al. (US 2007/0146958) in view of NPL Thomas Platzer (“Snubber circuits for inductive loads”) in view of Lewus Alexander (US 3,036,255) as applied to claim 41 above, and further in view of Kudanowski et al. (US 2012/0086373).

Re claim 46, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, wherein the motor is a 3-phase AC motor (see Babcock; Fig. 1 and 5),
the multi-pole single throw switch comprises a triple pole single throw switch (see Babcock; 130a and 130b; para 23) having three power side poles and three motor side poles (see Babcock; Fig. 1 and 5), respective power side poles being coupled respective AC voltage sources (Fig. 1 and 5), respective motor side poles being coupled to respective phase connections of the 3-phase AC motor (Fig. 1 and 5), the triple pole single throw switch being configured to respond to the process variable and move between three open and closed triple pole switch contact positions to connect or disconnect the respective AC voltage sources to the 3-phase AC motor (see Babcock; para 17, 23-24 and 70); and
but fails to explicitly teach the snubber circuit comprises three snubbers, each snubber connected across the motor windings of the motor and arranged in parallel with a respective AC voltage source, and configured to respond to motor inductance when the triple pole single throw switch is moved between the three open and dosed triple pole switch contact positions, and provide a discharge path for energy that produces an arc across the three pole single throw switch by dissipating energy stored in the motor inductance.
Kudanowski teaches (Figure 2) the snubber circuit (150) comprises three snubbers (Fig. 2, each snubber is on each phase), each snubber connected across the motor windings of the motor (Fig. 2) and arranged in parallel with a respective AC voltage source (Fig. 2), and configured to respond to motor inductance when the triple pole single throw switch is moved between the three open and dosed triple pole switch contact positions (para 41), and provide a discharge path for energy that produces an arc across the three pole single throw switch by dissipating energy stored in the motor inductance (abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Babcock with that taught by Platzer with that taught by Lewus further with that taught by Kudanowski to divert away energy stored in the motor windings (see Kudanowski; abstract).


Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babcock et al. (US 2007/0146958) in view of NPL Thomas Platzer (“Snubber circuits for inductive loads”) in view of Lewus Alexander (US 3,036,255) as applied to claim 41 above, and further in view of Weinmann et al. (US 2003/0155875).

Re claim 47, Babcock in view of Platzer in view of Lewus teaches a motor control circuit according to claim 21, but fails to explicitly teach wherein the AC motor forms part of a pump, fan, blower or compressor.
Weinmann teaches wherein the AC motor forms part of a pump, fan, blower or compressor (para 15).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Babcock with that taught by Platzer with that taught by Lewus further with that taught by Kudanowski to provide an efficient controlled system (see Weinmann; abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846